ORDER

Wilda Crow Merkobrad, a Tennessee resident, appeals pro se a district court order dismissing a complaint she filed as frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B). This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
The complaint and following documents filed by Merkobrad in this case are largely illegible. To the extent they can be read, the documents contain allegations that Merkobrad was detained at Gatwick Airport, that Medicare fraud is occurring, that she requires hand surgery, that she is owed back salary payments, and that someone named Fernandez assaulted her. The only reference to the named defendants is a copy of a letter from defendant Weaver informing Merkobrad that Medicare does not cover her while she is out of the country. No basis for federal jurisdiction was alleged.
The district court dismissed the complaint as frivolous and for lack of jurisdiction, and this appeal followed. Merko-brad’s handwritten briefs, no two of which are alike, mainly allege that the district court judge was biased against her.
Upon consideration, we conclude that this complaint was properly dismissed as frivolous, as it lacks any arguable basis in fact or law. Neitzke v. Williams, 490 U.S. 319, 325, 109 S.Ct. 1827, 104 L.Ed.2d 338 (1989). Moreover, a totally insubstantial complaint such as this one fails to confer subject matter jurisdiction on the district court. Hagans v. Lavine, 415 U.S. 528, 536-37, 94 S.Ct. 1372, 39 L.Ed.2d 577 (1974). Merkobrad’s allegation on appeal that the district court judge was biased is completely without support. Because the complaint failed to allege a comprehensible basis for jurisdiction by the district court, the dismissal is affirmed. Rule 34(j)(2)(C), Rules of the Sixth Circuit.